Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11, 13-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuman et al., USPN 2013/0262858.
With regard to claims 1 and 11, Neuman discloses a network-enabled method for creating an online account using a network of devices (0033), said method including receiving, by an authentication system, a request by a user to create an online account with an online server (0033), generating a visual graphical code in response to the request, by the authentication system (Qcode, 0125), wherein the visual graphical code is configured to be displayed on a display screen (0125, 0094) and including a validation identity (Qsid, 0125), acquiring image data of the visual graphical code from a 
With regard to claim 2, Neuman discloses the method of claim 1, as outlined above, and further discloses the display screen is external to the device (Figure 3).
With regard to claim 3, Neuman discloses the method of claim 1, as outlined above, and further discloses identifying a category that is not pre-stored (0171-0173), and prompting the user to provide information via the device (0173).

With regard to claims 5 and 14, Neuman discloses the method of claim 1, as outlined above, and further discloses the validation identity (Qsid) is associated with the online server (0124).
With regard to claims 6 and 15, Neuman discloses the method of claim 1, as outlined above, and further discloses the user identification includes a device ID (0110, 0139-0143).
With regard to claims 8 and 17, Neuman discloses the method of claim 1, as outlined above, and further discloses receiving a nonce (Qliveness) to prevent replay attacks (0108).
With regard to claim 20, Neuman discloses the method of claim 1, as outlined above, and further discloses the online service provider id pre-registered with the system (Authentication server 100, 0054).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of Covington et al., USPN 2007/0153715.
With regard to claims 9, 10, 18, and 19, Neuman discloses the method of claim 1, as outlined above, and further discloses the nonce data includes a random number that includes characteristics of the image data derived from image processing of the image data (included in the Qcode, 0108), but does not disclose the nonce data includes one or more operational parameters of the imaging, positional information about the imaging device or the user device, or a physical state of the user device that is obtained by one or more sensors. Covington discloses a method of ensuring device security (0007), and discloses preventing a replay attack using device coordinates or position (0032). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filing, to implement the position information of Covington as part of the nonce in the method of Neuman, for the stated motivation of both references, better prevention of replay attacks. Neither Neuman nor Covington disclose that the user is touching a touch screen. Neuman does disclose that the user device can be a start phone (0007, 0086). The examiner takes official notice that it is well known in the art to provide touch screen capabilities in a smart phone. It would have been obvious for one of ordinary skill in the art, before the instant effective date of filing, to implement a touch screen in the smart phone of Neuman, for the motivation improved user controls.
Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of Salinas et al., USPN 9,106,423.

With regard to claim 22, Neuman discloses the method of claim 1, as outlined above, and further discloses providing storing user data for multiple providers (0086). Neuman does not disclose that the different providers might label the same categories differently, such as mailing address vs primary address vs home address. The examiner takes official notice that it is well known in the art for different providers to label common data differently. It would have been obvious for one of ordinary skill in the art, before the instant effective date of filing, to allow the multiple providers of Neuman to label categories of data differently, for the motivation improved customer service for the providers. Further, Salinas discloses that different login credentials might be labeled in different languages (column 1 lines 14-25). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filing, to allow the multiple providers of Neuman to label categories of data in different languages, as taught by Salinas, for the motivation of Salinas, to allow login management of provers in multiple languages.
Additional reference cited
The examiner cites Wu et al., USPN 2020/0394176. The reference would have been seen as relevant, and possibly used as part of the rejection had a filing date prior to the instant effective filing date.
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive. 
The examiner believes that Neuman does disclose the limitation of the instant amendments, as outlined above. As can be seen in figure 7 and paragraph 0071, an authentication server receives information requirements from the service/website (711 of figure 7). As outlined above, this feature reads on the instant claim amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACOB LIPMAN/Primary Examiner, Art Unit 2434